Citation Nr: 0005201	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-06 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error in the April 
1998 Board of Veterans' Appeals (Board) decision which denied 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for retinal detachment of the left eye.


REPRESENTATION

Moving Part Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to May 
1963.

This matter is currently before the Board on motion by the 
appellant as to whether there was clear and unmistakable 
error in an April 1998 Board decision.


FINDINGS OF FACT

1.  The April 1998 Board decision had found that the veteran 
had not presented a well-grounded claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for retinal detachment 
of the left eye.

2.  The appellant has alleged that the claim should have been 
found well grounded since he had presented evidence of a 
current disability, as well as evidence of a connection 
between this disability and his 1991 treatment at a VA 
facility.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the April 1998 Board decision, which had found that a well-
grounded claim had not been presented, fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
1404 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the April 1998 Board decision, 
which had concluded that the veteran had not presented 
evidence of a well grounded claim for compensation under 
38 U.S.C.A. § 1151 for a retinal detachment of the left eye.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400 through 20.1411 (1999).  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been 

manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the 
time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.


(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contains CUE.  That determination 
found that the veteran had failed to present a well-grounded 
claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
retinal detachment of the left eye.  It had been determined 
that the objective evidence had not shown the existence of a 
current disability or any connection between complaints of 
impaired vision and his 1991 treatment by VA.

The moving party argues that the evidence of record had shown 
the existence of a current disability, noting that, during 
his routine and normal vision examinations performed 
subsequent to the 1991 VA treatment, he had complained of 
symptoms of a detached retina.  Such an allegation does not 
constitute a valid claim of CUE.  As stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to 

how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Arguments raised by the veteran clearly relate to the 
interpretation and evaluation of the evidence.  The appellant 
has argued that the Board misinterpreted the evidence, noting 
that the evidence had demonstrated the existence of a current 
disability, as well as a connection between this disability 
and the 1991 treatment (the Board had found, legally, that 
there was no objective evidence of such a connection).  This 
argument represents a clear-cut example of disagreement as to 
how the evidence 

was interpreted and evaluated, and as such cannot constitute 
a basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3) 
(1999); see also Luallen, supra.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the April 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the April 1998 Board decision on 
the grounds of CUE is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals




 

